Seward & Kissel LLP 1treet, N.W. Suite 350 Washington, DC20005 Telephone: (202) 737-8833 Facsimile: (202) 737-5184 October 18, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Pre-Effective Amendment No. 2 to the Registration Statement of Vericimetry Funds File Nos. 333-175410; 811-22578 Dear Sir/Madam: Filed herewith, on behalf of Vericimetry Funds (the "Trust"), is Pre-Effective Amendment No. 2 to the Trust’s Registration Statement on Form N-1A. Pre-Effective Amendment No. 2 is being filed for the purpose of responding to the staff's comments to the Pre-Effective Amendment No. 1 to the initial registration statement filed on August 19, 2011. Please direct any comments or questions to the undersigned at (202) 737-8833. Sincerely, /s/ Bibb L. Strench Bibb L. Strench Enclosure
